United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                               __________

                                  No. 10-1424
                                  __________

Tony Alamo Christian Ministries,          *
A Division of Tony and Susan Alamo *
Foundation, Inc.,                         *
                                          *
             Plaintiff - Appellant,       *
                                          *
Albert Ralph Krantz; Gregory Scott Seago, *
                                          *
             Plaintiffs,                  *
                                          *
      v.                                  * Appeal from the United States
                                          * District Court for the
John M. Selig, Director of the Arkansas * Western District of Arkansas.
Department of Human Services, in his *
Individual and Official Capacity; Steve *
Mason, Administrator of the Arkansas *
Department of Human Services, *
Texarcana, Miller County, Arkansas *
Division, in his Individual and Official *
Capacity; and Gwen Lovelace, *
Administrator of the Arkansas Department *
of Human Services, Fort Smith, Arkansas *
Division, in her Individual and Official *
Capacity,                                 *
                                          *
             Defendants - Appellees.      *

                                  __________

                            Submitted: March 16, 2011
                                Filed: January 11, 2012
                                 __________
Before LOKEN and COLLOTON, Circuit Judges, and NELSON,* District Judge.
                           __________


NELSON, District Judge.

       In this appeal from the district court’s1 dismissal of a Section 1983 action on
grounds of standing and Younger v. Harris abstention, Plaintiff-Appellant Tony
Alamo Christian Ministries (“TACM” or “the church”) argues that it has standing to
assert various constitutional claims and that the district court also erred in abstaining
in deference to the pending state-court actions regarding whether the minor children
of the members of the church were neglected or abused. Defendants-Appellees John
Selig, the Director of the Arkansas Department of Human Services, and Steve Mason
and Gwen Lovelace, two other officials of that state agency, contend that the district
court relied on abstention only with respect to the individual Plaintiffs, Albert Ralph
Krantz and Gregory Scott Seago–two members of the church who have not appealed
the dismissal–and that TACM does not have standing to assert claims alleging a
deprivation of its own federal rights much less those of its individual members.

      We agree that the district court applied abstention only with respect to the
individual Plaintiffs, and that it dismissed TACM solely for lack of standing. Without
reaching the question of standing at the pleading stage, however, we affirm because
the court’s analysis of Younger abstention with respect to the two individual Plaintiffs
is equally applicable to TACM.




      *
        The Honorable Susan Richard Nelson, United States District Court for the
District of Minnesota, sitting by designation.
      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.

                                          -2-
I.     FACTUAL AND PROCEDURAL BACKGROUND
       In September 2008, federal and state officials, including the Arkansas
Department of Human Services, took custody of numerous minor children of members
of TACM who lived on TACM’s property in order to protect them from abuse. After
the officials removed the children from TACM property, the Arkansas state courts
adjudicated many, if not all, of the seized children to be dependent-neglected. State
court proceedings also resulted in the termination of the parental rights of many of the
church’s members.

      On April 9, 2009, Plaintiffs filed this Section 1983 action seeking declaratory
and injunctive relief. They also simultaneously filed a motion for a preliminary
injunction. Defendants, after having filed their Answer, moved for judgment on the
pleadings.

       Plaintiffs generally allege that Defendants violated their constitutional rights,
including those under the First and Fourth Amendments–and did so in bad faith–by
seizing the minor children of Seago, Krantz and numerous other members of TACM
and imposing certain conditions on the parents in order to regain custody of their
children. In particular, TACM alleges that it has suffered, both directly and in a
representational capacity, various injuries as a result of (1) the seizures of the children,
(2) the alleged policies underlying those seizures, (3) the conditions imposed for the
parents to regain custody of their children, and (4) the ensuing fallout from these
events. The Complaint alleges that TACM “asserts its own rights, the rights of its
faculty and staff, and the rights of its students, members, ministers and their families.”
(App. at 13 (Compl. ¶ 19).) It also alleges that the church has standing

       to assert these rights and claims because the members, ministers,
       students and staff would have standing to assert these rights in their own
       right. The Church is seeking to protect interests that are germane to its
       purpose; and neither the claims asserted nor the relief requested requires


                                            -3-
       the participation of individual members, ministers, students, staff or their
       families in this lawsuit.

(Id. at 13-14 (Compl. ¶ 22).) Thus, TACM alleges not only standing in terms of its
own injuries (“associational standing”), but also “representational standing” to assert
the rights of its members, ministers, students and staff. “[A]n association may have
standing in its own right to seek judicial relief from injury to itself,” Warth v. Seldin,
422 U.S. 490, 511 (1975) (referring to such as “associational standing”), and “[e]ven
in the absence of injury to itself, an association may have standing solely as the
representative of its members,” id.

       In February 2010, the district court granted Defendants’ motion for judgment
on the pleadings, ruling that (1) Younger abstention barred at least the individual
Plaintiffs’ claims, and (2) TACM lacked standing. With respect to the two individual
Plaintiffs, the district court ruled that granting the relief they requested in federal court
would interfere with the ongoing state proceedings, that protecting children from
abuse and neglect are important state interests and that the individual Plaintiffs do not
contend that they will be unable to raise their constitutional claims in state court.

       With respect to TACM, the district court ruled that it

       does not allege any deprivation of a legally protected interest. TACM
       does not have a legally protected interest in its membership numbers, any
       charitable donations it receives, or the amount of people it serves through
       its outreach ministries. Because TACM has no legitimate expectation of
       entitlement to the aforementioned things, there is no injury to a protected
       constitutional interest when any of these things are diminished.
       Moreover, TACM cannot show that any alleged injury it has suffered is
       “fairly traceable” to the actions of Defendants. Because TACM cannot
       prove an injury in fact to a legally protected interest and cannot show a
       causal connect[ion] between the alleged injury and the conduct
       complained of, TACM lacks standing to bring its claims in this action.


                                            -4-
(App. at 226.) Thus, it appears that the district court addressed standing only in terms
of TACM’s own injuries to it as an entity.

      Only TACM has appealed.

II.   DISCUSSION
      We review a dismissal for lack of standing under a de novo standard. E.g., St.
Paul Area Chamber of Commerce v. Gaertner, 439 F.3d 481, 484 (8th Cir. 2006).
Likewise, we also review a “grant of judgment on the pleadings de novo.” Poehl v.
Countrywide Home Loans, Inc., 528 F.3d 1093, 1096 (8th Cir. 2008). We apply the
same standard used by the district court: generally, we view the facts as alleged in the
non-movants’ Complaint as true and make all reasonable inferences in their favor. Id.

       We need not resolve any issues of standing because, even if TACM would have
standing, the district court should have dismissed not only the individual Plaintiffs,
but also TACM, based on Younger abstention. We may affirm based on any grounds
supported by the record. Jones v. Correctional Med. Servs., Inc., 401 F.3d 950, 951
(8th Cir. 2005). And we may affirm on abstention grounds without first resolving the
standing issues. Sinochem Int’l Co. Ltd. v. Malaysia Int’l Shipping Corp., 549 U.S.
422, 431 (2007) (“Nor must a federal court decide whether the parties present an
Article III case or controversy before abstaining under Younger v. Harris.”); Ruhrgas
AG v. Marathon Oil Co., 526 U.S. 574, 585 (1999) (noting that district courts do not
err when they “abstain under Younger v. Harris . . . without deciding whether the
parties present a case or controversy”); see Steel Co. v. Citizens For A Better
Environment, 523 U.S. 83, 100 n.3 (1998) (treating Younger abstention “as
jurisdictional”).

      Under current Younger v. Harris doctrine, federal courts should abstain from
exercising their jurisdiction if (1) there is an ongoing state proceeding, (2) that
implicates important state interests, and (3) that provides an adequate opportunity to

                                          -5-
raise any relevant federal questions. Plouffe v. Ligon, 606 F.3d 890, 894-95 (8th Cir.
2010) (citing Middlesex County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S.
423, 432 (1982)). In such circumstances, principles of comity and federalism preclude
federal actions seeking injunctive or declaratory relief. Younger v. Harris, 401 U.S.
37, 41 & n.2 (1971) (noting companion case of Samuels v. Mackell, 401 U.S. 66
(1971), regarding declaratory relief).

       Regarding the second component for Younger abstention, there is no doubt that
state-court proceedings regarding the welfare of children reflect an important state
interest that is plainly within the scope of the doctrine. Moore v. Sims, 442 U.S. 415,
423-24 (1979) (holding that district court should have abstained where there were
ongoing state-court proceedings regarding welfare of abused children). And the fact
that TACM is a religious entity does not, of course, preclude application of Younger
abstention. “Even religious schools cannot claim to be wholly free from some state
regulation.” Ohio Civil Rights Comm’n v. Dayton Christian Schools, Inc., 477 U.S.
619, 628 (1986) (holding that district court should have abstained from action brought
by religious school where it could raise its constitutional claims in state administrative
proceedings).

       Nor is there any doubt, with respect to the third component of Younger
abstention, that the Arkansas Court of Appeals addressed several of the parents’
constitutional claims regarding the seizure of the children. For example, one parent
argued, although unsuccessfully, that the state’s case plan for his children violated the
Free Exercise Clause because it “makes him choose between his children and his
church.” Thorne v. Arkansas Dept. of Human Servs., ___S.W.3d ___, 2010 WL
1988182 (Ark. App. May 19, 2010) (“We see no constitutional infirmity in the circuit
court’s disposition order on this record.”). Accord Parrish v. Arkansas Dept. of
Human Servs., 2010 WL 1487224 (Ark. App. April 14, 2010) (expressly following
Thorne). And Krantz himself raised constitutional objections, but the state court of
appeals rejected them for the same reasons as in Thorne. Krantz v. Arkansas Dept.

                                           -6-
of Human Servs., 2010 WL 1487246 (Ark. App. April 14, 2010) (unpublished), pet.
for cert. denied, 131 S. Ct. 925 (2011).2

       Likewise, the Supreme Court of Arkansas addressed several of the parents’
constitutional issues in affirming the circuit court decisions terminating their parental
rights, including those of the two individual federal Plaintiffs here, Krantz and Seago.
They each contended that the termination order violated their constitutional rights to
the free exercise of their religion. But the state court rejected those claims for the
same reasons the court rejected similar claims in one of the companion appeals.
Krantz v. Arkansas Dept. of Human Servs., ___ S.W.3d ___, 2011 WL 1599339 (Ark.
April 28, 2011); Seago v. Arkansas Dept. of Human Servs., ___ S.W.3d ___, 2011
WL 1598969 (Ark. April 28, 2011). Accord Myers v. Arkansas Dept. of Human
Servs., ___ S.W.3d ___, 2011 WL 1599293 (Ark. April 28, 2011), pet. for cert.
denied, 132 S. Ct. 403 (2011); Reid v. Arkansas Dept. of Human Servs., ___ S.W.3d
___, 2011 WL 1599266 (Ark. April 28, 2011); Parrish v. Arkansas Dept. of Human
Servs., 2011 WL 1631123 (Ark. April 28, 2011) (unpublished). The mere fact that
the state courts consistently rejected those claims is, of course, no basis for the lower
federal courts to entertain them in a Section 1983 action. See Allen v. McCurry, 449
U.S. 90, 99 (1980) (explaining that Section 1983 does not guarantee a federal forum
for claims of deprivations of federal rights).



      2
        With respect to the children of Seago (as well as those of other members), in
contrast, the Arkansas Court of Appeals expressly declined to address their
constitutional argument because they “did not raise it below.” Seago, ___S.W.3d at
___, 2009 WL 3852785 at *__; Broderick, ___S.W.3d at ___, 2009 WL 3853149 at
*__; Myers v. Arkansas Dept. of Human Servs., 2010 WL 1997411 (Ark. App. May
19, 2010). But that is no bar to application of Younger abstention because all that is
required is that the federal plaintiff had the opportunity to raise federal issues in the
state-court actions. Juidice v. Vail, 430 U.S. 327, 337 (1977) (“[A]ppellees had an
opportunity to present their federal claims in the state proceedings. No more is
required to invoke Younger abstention.”).

                                          -7-
       The first component of Younger abstention, the existence of ongoing state
proceedings, is also met. Although Plaintiffs filed their Complaint on April 9, 2009,
some seven months after the first state-court proceedings were initiated in the wake
of the initial seizure of the children in September 2008, the various proceedings in
state court were still ongoing when Plaintiffs sought relief in federal court. For
purposes of applying Younger abstention, the relevant time for determining if there
are ongoing state proceedings is when the federal complaint is filed. Beltran v. State
of California, 871 F.2d 777, 782 (9th Cir. 1989) (“Younger abstention requires that the
federal courts abstain when state court proceedings were ongoing at the time the
federal action was filed.”); 17B Charles Alan Wright et al., Federal Practice and
Procedure § 4253 (3rd ed. 2007) (“Younger v. Harris and its companion cases went to
great pains to make it clear that the rules there laid down applied only if there was a
prosecution pending in state courts at the time the federal proceeding was begun.”).3

      Granted, one of the first relevant state-court decisions, that involving the
daughter of one of the individual Plaintiffs here, had already been issued on December
11, 2008. See Seago v. Ark. Dept. of Human Servs., ___ S.W.3d ___, 2009 WL
3852785 (Nov. 18, 2009) (noting that lower court “entered the adjudication order on
December 11, 2008, finding [Seago’s daughter] dependent-neglected”). In Huffman
v. Pursue, Ltd., however, the Supreme Court ruled that Younger requires a federal
court to abstain not only when and while the state trial court proceedings were
ongoing, but until the state defendant (and federal plaintiff) exhausts his appellate
remedies. 420 U.S. 592, 608-09 (1975) (“We therefore hold that Younger standards


      3
        In Night Clubs, Inc. v. City of Fort Smith, Arkansas, we stated that “Younger
requires that the state proceeding must be ongoing at the time the district court enters
its order regarding abstention.” 163 F.3d 475, 480 (8th Cir. 1998) (citing Wiener v.
County of San Diego, 23 F.3d 263, 266 (9th Cir. 1994)). Here, the various state-court
proceedings were not completed until April 2011, well after the district court’s
February 2010 decision.


                                          -8-
must be met to justify federal intervention in a state judicial proceeding as to which
a losing litigant has not exhausted his state appellate remedies.”).

      Here, the appeals of the state-court decisions that the minor children of Krantz
and two others of Seago were “dependent-neglected” were ongoing until April 14,
2010 and February 17, 2010, respectively. Krantz v. Arkansas Dept. of Human
Servs., 2010 WL 1487246 (Ark. App. April 14, 2010); Seago v. Arkansas Dept. of
Human Servs., 2010 WL 546410 (Ark. App. Feb. 17, 2010) (concluding Seago’s two
sons were dependent-neglected). Other church members’ appeals were likewise
ongoing when the federal complaint was filed on April 2, 2009, as well as when the
court below issued its decision on February 1, 2010. Thorne v. Arkansas Dept. of
Human Servs., ___S.W.3d ___, 2010 WL 1988182 (Ark. App. May 19, 2010); Parrish
v. Arkansas Dept. of Human Servs., 2010 WL 1487224 (Ark. App. April 14, 2010).

       In fact, state court proceedings were ongoing until April 28, 2011, when the
Supreme Court of Arkansas affirmed several circuit court decisions terminating
various church members’ parental rights, including those of the two individual federal
Plaintiffs here, Krantz and Seago. E.g., Krantz v. Arkansas Dept. of Human Servs.,
___ S.W.3d ___, 2011 WL 1599339 (Ark. April 28, 2011); Seago v. Arkansas Dept.
of Human Servs., ___ S.W.3d ___, 2011 WL 1598969 (Ark. April 28, 2011).

       But the fact that the state court proceedings are now apparently complete does
not suggest that once those state-court remedies are exhausted, Younger no longer
poses any hurdle to maintaining–or resuming–the federal action. Where Younger
abstention is otherwise appropriate, the district court generally must dismiss the
action, not stay it pending final resolution of the state-court proceedings. Beltran, 871
F.2d at 782 (“Where Younger abstention is appropriate, a district cannot refuse to
abstain, retain jurisdiction over the action, and render a decision on the merits after the
state proceedings have ended.”).



                                           -9-
        TACM claims that a dismissal under Younger would leave it in a “no man’s
land,” “with no ability to become a party in state court yet no remedy in federal
court.” (Rep. Br. at 1.) But, of course, state-court litigants such as the parents here
may appeal from an adverse state supreme court decision to the United States
Supreme Court under 28 U.S.C. § 1257. Huffman, 420 U.S. at 605 (“A civil litigant
may, of course, seek review in this Court of any federal claim properly asserted in and
rejected by state courts.”). In fact, two members of the church sought such review
here, but the United States Supreme Court denied certiorari. Myers v. Arkansas Dept.
of Human Servs., 132 S. Ct. 403 (2011); Krantz v. Arkansas Dept. of Human Servs.,
131 S. Ct. 925 (2011). And as we noted above, Section 1983 does not guarantee a
federal forum.

       The only remaining issue is whether TACM’s interests are sufficiently
intertwined with those of its individual members to warrant the extension of Younger
abstention to the church. The fact that TACM itself was not a party to any of the
state-court proceedings does not preclude the application of Younger abstention in
federal court. Hicks v. Miranda, 422 U.S. 332, 348-50 (1975) (holding that federal
courts should abstain from action brought by those that have “a substantial stake in
the state proceedings,” even though they were not parties to such proceedings, but
whose interests were intertwined with those who were parties).

       There are, of course, limitations on the application of Younger abstention to
federal plaintiffs who were not state-court parties. In Doran v. Salem Inn, Inc., 422
U.S. 922 (1975), the Court addressed an action brought by three separate corporations
that each operated a bar featuring topless dancing. After a town enacted an ordinance
prohibiting such dancing, each bar complied with the ordinance but filed a federal
action challenging the constitutionality of the ordinance and seeking injunctive and
declaratory relief. One day after filing their federal complaint, however, one of the
three bars resumed topless dancing. Accordingly, it and several individual dancers



                                         -10-
were served with criminal summonses. The other two bars did not resume topless
dancing until after the federal court issued a preliminary injunction.

       The Supreme Court ruled that all three plaintiffs should not “automatically be
thrown into the same hopper for Younger purposes.” Id. at 928. “While there plainly
may be some circumstances in which legally distinct parties are so closely related that
they should all be subject to the Younger considerations which govern any one of
them, this is not such a case.” Id. at 928-29 (noting that the corporations “are
apparently unrelated in terms of ownership, control and management”). “We thus
think that each of the respondents should be placed in the position required by our
cases as if that respondent stood alone.” Id. at 929 (reversing grant of preliminary
injunctive relief to the one bar against which state-court criminal proceedings had
been initiated, but affirming grant of injunctive relief with respect to the other two for
which no state-court proceedings were pending when they filed their federal
complaint).

        But here, unlike the situation addressed in Doran, we are not presented with
multiple, independent corporate plaintiffs. Rather, TACM is a religious entity and the
two individual federal Plaintiffs are members of the church. The relationship between
TACM and the individual member parents is also distinguishable from the scenario
we addressed in Cedar Rapids Cellular Tel. L.P. v. Miller, where we reiterated that
“[i]t is not a prerequisite to Younger abstention that the federal plaintiffs also be
defendants in the action pending in state court.” 280 F.3d 874, 881 (8th Cir. 2002).

       In Miller, we confronted a federal action by three companies–Cedar Rapids
Cellular, Davenport Cellular, and WWC License–seeking to enjoin Iowa’s Attorney
General from enforcing consumer protection statutes against them. The same day that
the federal plaintiffs filed their action, the Attorney General filed a state-court action
against U.S. Cellular, the parent corporation of Cedar Rapids Cellular and Davenport
Cellular, two of the federal plaintiffs. Although the three federal plaintiffs sought to

                                          -11-
enjoin the Attorney General only from proceeding against them, “a group that does
not include U.S. Cellular,” we held that Younger abstention applied with respect to
the two federal plaintiffs in which U.S. Cellular, the state-court defendant, had “a
controlling interest.” Id. at 882. We noted that the Attorney General’s “state-court
action seeks an injunction against ‘all other persons, corporations and other entities
acting in concert or participating with’ U.S. Cellular.” Id. at 882. “In contrast, the
claims of WWC [License] do not seek to interfere with the proceeding in state court.”
Id. Rather, its status as a plaintiff along with the other two companies was analogous
to the facts of Doran, in which the Supreme Court separated the two corporations that
were not subject to the state-court action from the third that was subject to the state-
court action. Id. “Although WWC’s interests are generally aligned with those of U.S.
Cellular, it does not have the type of close relationship with U.S. Cellular that Cedar
Rapids Cellular and Davenport Cellular do.” Id.

       Whether TACM’s claims are sufficiently related to, or inextricably intertwined
with, those of the two individual Plaintiffs whom the district court dismissed based
on Younger abstention is best approached by analyzing the nature of TACM’s alleged
injuries and the relief all three Plaintiffs seek. We conclude that Younger abstention
applies to TACM as well as to the two individual Plaintiffs. First, insofar as TACM
seeks relief based on the injuries of the church’s individual members such as Seago
and Krantz, TACM’s claims are plainly barred by Younger–the same as Seago’s and
Krantz’s own claims were barred. Second, with respect to TACM’s own rights and
alleged injuries, not only are TACM’s interests generally aligned with those of its
members, the church shares a close relationship with its members. In short, abstention
applies to TACM because it alleges standing based on injuries that are either directly
or indirectly derivative of those of the individual Plaintiffs.

       With respect to the injunctive relief they request, all three Plaintiffs largely
make the same allegations collectively. The Complaint seems to conflate the interests
of the two individual members with those of TACM when it states that

                                         -12-
       [t]he prospective damage to the Plaintiff’s [sic] is immediate and
       irreparable in that the Church continues to suffer loss of income, the
       closing of the schools, diminishment in the various ministry services
       offered by the Church, loss of membership, abandonment by its members
       and employees . . . and the requirement that all parents leave the church
       in order to receive custody of their children.

(App. at 53 (Compl. ¶ 154).) And although the Complaint delineates the claims of the
three Plaintiffs separately, the two individual Plaintiffs re-alleged and incorporated the
claims of TACM. (Id. at 43, 49 (Compl. ¶¶ 95, 127).) Moreover, Krantz alleged that
the relief he sought “is synonymous with the relief sought by all Plaintiffs,” and Seago
likewise asserted that “[h]is request for relief will be included in the general request
for relief . . . as all plaintiffs are requesting the same relief.” (Id. at 48, 52 (Compl. ¶¶
126, 151).)

       TACM now agrees that “[i]t is quite apparent Younger abstention applies to the
parents whose cases were already pending in dependency-neglect cases in [Arkansas
state court].” (Br. at 10; accord id. at 19 n.54 (“It seems beyond dispute that Seago’s
and Krantz’s claims are Younger barred and should never have been brought at all
because all of their claims could have been brought in Juvenile court and then
appealed.”), at 20 (“[T]he holding below is correct as to the parents’ claims.”).) And
as it now concedes, “[t]he allegations for the church were somewhat tied to the
pending dependency-neglect cases.” (Id. at 10.)

       With respect to TACM’s alleged standing to recover for its own injuries, no
different result is possible. Although the church asserts its own rights and alleges
various injuries directly to itself, these injuries to the church nevertheless derive, in
one degree or another, from the injuries of its members. Most flow directly from the
individual members’ injuries. For example, the discontinuation of church services due
to a “loss of workers” is caused by the fact that its individual members, including the

                                            -13-
two individual Plaintiffs here, have “fled from the church and are now in hiding.”
(App. at 41 (Compl. ¶¶ 81-82).) The same “lack of workers” has allegedly caused the
“tape ministry” to fall behind, the prison inmate program to suffer, the schools to have
closed, and the decline in people available to distribute literature. (Id. at 41, 42
(Compl. ¶¶ 83-86, 88).) And the alleged significant decrease in donations, even if not
due to a decline in donations by the now scattered members of the church, but rather
to a decline in donations by non-members, would presumably derive from the
publicity surrounding the seizure of the children, which of course is not unrelated to
the individual members claims. (Id. at 41 (Compl. ¶ 87).)

       Finally, we address the narrow exceptions to Younger abstention. At least in
criminal proceedings, a federal court is not obligated to abstain where the state
proceedings were initiated in bad faith or to harass the litigants, Younger, 401 U.S. at
49-54, or where the state statute is “flagrantly and patently violative of express
constitutional prohibitions in every clause, sentence and paragraph, and in whatever
manner and against whomever an effort might be made to apply it,” Trainer v.
Hernandez, 431 U.S. 434, 447 (1977). “While the Supreme Court has not ruled out
use of the bad faith exception in civil cases, it has never directly applied the exception
in such a case and we have only recognized it in the criminal context.” Aaron v.
Target Corp., 357 F.3d 768, 778 (8th Cir. 2004) (internal citation omitted).

       Even assuming the exceptions could be available in the civil context, we
conclude that they do not apply here. TACM contends that the federal Complaint was
drafted intentionally to avoid Younger abstention by alleging that the Defendants
conducted the investigation and seized the children in “bad faith,” that is, in order to
harass and intimidate the church. (App. at 9, 12, 22-38 (Compl, ¶¶ 1, 17, 52-72).)
Contrary to TACM’s argument that we must accept as true all of the allegations as
pled, the numerous state appellate decisions undermine the plausibility of such
allegations. See Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1949 (2009)
(requiring that allegations be sufficiently plausible on their face to permit court to

                                          -14-
draw reasonable inference that defendant is liable). It is difficult, if not impossible,
to accept as plausible an allegation that Defendants seized the children and initiated
the state proceedings to retaliate against TACM where the church concedes that “the
outcome of the state cases and the affirmance in Seago I . . . [o]n November 18, 2009
would certainly support the lack of bad faith by the time the District Court ruled in
February 2010.” (Br. at 18 n.52.) Yet TACM contends that “[t]hat, however, is not
the point as to TACM.” (Id.) But in light of TACM’s close relationship with its
individual members, we are unable to accept TACM’s attempt to distinguish any
alleged bad faith with respect to TACM from any alleged bad faith with respect to the
individual parents. Moreover, TACM’s concession is only strengthened now that all
of the other Arkansas appellate decisions have uniformly upheld the State’s seizure
of the children and the termination of their parents’ parental rights.

      Accordingly, we affirm.
                     ______________________________




                                         -15-